Citation Nr: 0825564	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an anxiety 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral knee 
disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956 
and from June 1958 to May 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A Video Conference hearing before the undersigned Acting 
Veterans Law Judge was held in November 2007.  A transcript 
of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

In January 2006 the RO requested medical records from Bayne 
Jones Medical Center in Fort Polk, Louisiana, from September 
1997 to the present.  A reply received noted that records 
were with the National Personnel Records Center and that 
records would be compiled.  In a Statement of the Case of 
March 2006, this information was noted; however, no efforts 
have been made to associate those records with the claim 
file, and such records remain outstanding.  Again, it appears 
from the reply that records are available and can be 
obtained.  Therefore, another request for the records must be 
made.

Additionally, the Board finds that the veteran's claim of 
entitlement to service connection for tremors should be 
adjudicated as distinct from his anxiety claim.  
As a general rule, "when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C. § 7104(b) (However, if a veteran's 
claim does not have the same factual basis as a prior claim, 
then the veteran is not seeking to reopen his prior claim but 
rather is opening a new claim.  In such cases the new and 
material evidence requirement of 38 U.S.C. § 5108 is 
inapplicable.

Furthermore, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  Therefore, claims based upon distinctly 
and properly diagnosed diseases or injuries cannot be 
considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 
(Fed.Cir.1996).  Boggs v. Peake, 520 F.3d 1330 (2008). 

In this case, the Board notes that the veteran was denied 
service connection for "anxiety with tremors" in a July 
1998 rating decision.  Outpatient treatment records dated in 
January 1994 and September 1994 note a diagnosis of benign 
intention tremors.  A June 2005 letter form the veteran's 
private physician notes a diagnosis of chronic non-
Parkinsonian tremors possibly familial.  Moreover, at his 
November 2007 hearing, the veteran testified that his tremors 
have always been unrelated to any nervous condition.  This is 
found to constitute a new claim for service connection for 
tremors, separate and apart from the previously denied 
anxiety claim.  Therefore, the RO must adjudicate the claim 
and issue a rating decision. 


Accordingly, the case is REMANDED for the following action:

1.  Request all outpatient treatment 
records for the veteran from the Bayne 
Jones Medical Center in Fort Polk, from 
the National Personnel Records Center, 
for the period of time from September 
1997 through the present.  If no 
records are available a negative 
response is requested.  

2.  Adjudicate the claim for service 
connection for tremors and issue a 
rating decision; additionally, upon 
completion of the above, the RO must 
readjudicate the remaining issues on 
appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




